I concur in the judgment. I have no doubt as to the rule declared in Kraemer v. Kraemer, 52 Cal. 302. There is no community property in Kansas. The wife may have her separate property, but there is no such thing as a separate estate of the husband as distinguished from common or community property. All the property belonging to him is therefore as completely his as is the separate property of the husband here. By the law of Kansas, the husband cannot without the consent of the wife dispose of his real estate, nor can he devise it so as to deprive her of her *Page 116 
right of inheritance to one half of it. The wife in this case did consent to dispose of the homestead, and it was converted into money, as was also other land belonging to him. All accumulations made after marriage in Kansas were his. If not, then the husband there has no property in which his wife is not part owner, for the law of that state makes no distinction between the property belonging to the husband before and still owned after marriage and that acquired after marriage. All he had in Kansas belonged to him and was his separate property when he arrived in California, no matter whether it was acquired in Kansas before or after marriage.
The wife never had separate property, even if judged by the law of California. But even though she had been possessed of means when she married, if by the law of Kansas the title to it had passed to the husband, and was fully his property by the law of that state, that too, in my opinion, would here be his separate property. He started from Kansas with money which was wholly his; I fail to see how the ownership was or could be changed by its removal here.
It is not a question of succession. By the Kansas law she would have inherited certain interests in his estate had he died there. Instead of proving that in Kansas she owned an interest in the property, it proves the contrary. It was his, or she could not have inherited it from him. Her only protection was, that he could not dispose of it without her consent and could not deprive her by his will of all her rights as heir in case of his death. *Page 117